



EXHIBIT 10.7

[ufglogo2014a01.jpg]NON-QUALIFIED STOCK OPTION AGREEMENT
FOR THE PURCHASE OF STOCK UNDER THE
UNITED FIRE GROUP, INC. 2008 STOCK PLAN


Grant Number [xxx]
1.
Grant of Option. United Fire Group, Inc. (hereinafter the “Company”), in the
exercise of its sole discretion pursuant to the United Fire Group, Inc. 2008
Stock Plan (the “Plan) does on [ Date ] (the “Grant Date”) hereby grant to [
Name ] (the “Optionee”) the option to purchase [ Number of shares ] shares of
the common stock of the Company for a price of [ $Price ] per share upon the
terms and subject to the conditions hereinafter contained. Capitalized terms
used but not defined herein shall have the meanings assigned to them in the
Plan. This agreement is not intended to be an incentive stock option agreement
as defined in Section 422 of the Internal Revenue Code of 1986, as amended.



2.
Vesting Schedule.



a.
Subject to the terms of this Award Agreement and the Plan and provided that the
Awardee remains continuously employed throughout the vesting periods set out
below, the right to exercise this option shall vest as follows:

Vesting Date
Annual Percentage of Vesting
[ Time period ] from the Grant Date
[ % ]
[ Time period ] from the Grant Date
[ % ]
[ Time period ] from the Grant Date
[ % ]
[ Time period ] from the Grant Date
[ % ]
[ Time period ] from the Grant Date
[ % ]



b.
THIS OPTION WILL BE AFFECTED, WITH REGARD TO BOTH VESTING SCHEDULE AND
TERMINATION, BY LEAVES OF ABSENCE, CHANGES IN THE NUMBER OF HOURS WORKED,
PARTIAL DISABILITY, AND OTHER CHANGES IN THE OPTIONEE’S EMPLOYMENT STATUS AS
PROVIDED IN THE COMPANY’S CURRENT POLICIES IN SUCH MATTERS. THESE POLICIES MAY
CHANGE FROM TIME TO TIME WITHOUT NOTICE IN THE COMPANY’S SOLE DISCRETION, AND
THE OPTIONEE’S RIGHTS WILL BE GOVERNED BY THE POLICIES IN EFFECT AT THE TIME OF
ANY EMPLOYMENT STATUS CHANGE. CONTACT HUMAN RESOURCES FOR A COPY OF THE MOST
CURRENT POLICY STATEMENT AT ANY POINT IN TIME.



3.
Expiration Date. This option shall expire ten (10) years from the Grant Date.



4.
Termination of Optionee’s Status as an Employee. Upon termination of the
Optionee’s Continuous Status as an Employee (as such term is defined in the
Plan), the Optionee may exercise this option to the extent exercisable on the
date of termination. Such exercise must occur within [ Number ] months after the
date of such termination (but in no event later than the date of expiration of
the term of this option as set forth in Section 3 above). To the extent that the
Optionee does not exercise this option within the time specified in this Section
4, this option shall terminate.



5.
Disability of Optionee. Notwithstanding the provisions of Section 4 above, upon
termination of the Optionee’s Continuous Status as an Employee as a result of
total and permanent disability (as such term is defined in the Plan), the
Optionee may exercise this option, but only to the extent of the right to
exercise that would have




--------------------------------------------------------------------------------



accrued had the Optionee remained in Continuous Status as an Employee for a
period of [ Number ] months after the date on which the Optionee ceased working
as a result of the total and permanent disability. If the Optionee’s disability
originally required him or her to take a short-term disability leave that was
later converted into long-term disability, then for the purposes of the
preceding sentence the date on which Optionee ceased working shall be deemed to
be the date of commencement of the short-term disability leave. Such exercise
must occur within [ Number ] months from the date on which the Optionee ceased
working as a result of the total and permanent disability (but in no event later
than the date of expiration of the term of this option as set forth in Section 3
above). To the extent that the Optionee does not exercise this option within the
time specified in this Section 5, this option shall terminate.


6.
Retirement of Optionee. Notwithstanding the provisions of Section 4 above, upon
termination of the Optionee's Continuous Status as an Employee as a result of
total and permanent disability, the Optionee may exercise this option, but only
to the extent of the right to exercise that would have accrued had the Optionee
remained in Continuous Status as an Employee for a period of [ Number ] months
after the date on which the Optionee ceased working as an Employee. Such
exercise must occur within [ Number ] months from the date on which the Optionee
ceased working as an employee (but in no event later than the date of expiration
of the term of this option as set forth in Section 3 above). To the extent that
the Optionee does not exercise this option within the time specified in this
Section 6, this option shall terminate.



7.
Death of Optionee. Notwithstanding the provisions of Section 4 above, upon the
death of the Optionee:



a.
If the Optionee is, at the time of death, an employee of the Company, this
option may be exercised, at any time within [ Number ] months following the date
of death (but in no event later than the date of expiration of the term of this
option as set forth in Section 3 above), by the Optionee’s estate or by a person
who acquired the right to exercise this option by bequest or inheritance, but
only to the extent of the right to exercise that would have accrued had Optionee
continued living and remained in Continuous Status as an Employee for [ Number ]
months after the date of death; or



b.
If, at the time of death, this option has not yet expired but Optionee’s
Continuous Status as an Employee terminated prior to the date of death, this
option may be exercised, at any time within [ Number ] months following the date
of death (but in no event later than the date of expiration of the term of this
option as set forth in Section 3 above), by the Optionee’s estate or by a person
who acquired the right to exercise this option by bequest or inheritance, but
only to the extent of the right to exercise that had accrued at the date of
termination.



c.
To the extent that this option is not exercised by an authorized representative
of Optionee within the time specified in this Section 7, this option shall
terminate.



8.
Value of Unvested Options. In consideration of the grant of this option, the
Optionee agrees that upon and following termination of the Optionee’s Continuous
Status as an Employee for any reason, and regardless of whether Optionee is
terminated with or without cause, notice, or pre-termination procedure or
whether Optionee asserts or prevails on a claim that Optionee’s employment was
terminable only for cause or only with notice or pre-termination procedure, any
unvested portion of this option shall be deemed to have a value of zero dollars
($0.00).



9.
Exercise of Option.



a.
The Optionee shall indicate the intention to exercise this option by notifying
the Company electronically, telephonically, or in writing of the intention to do
so, indicating the number of shares the Optionee intends to purchase. Payment
sufficient to cover the aggregate option exercise price and any federal, state,
and local taxes required to be withheld by the Company must accompany the notice
of exercise, in one of the three acceptable forms listed in the first sentence
of Section 9(b) below.



b.
Payment of the option exercise price may be made by cash, by check, or by
instructing a broker to promptly deliver to the Company the amount of sale
proceeds necessary to pay the aggregate exercise price, all in





--------------------------------------------------------------------------------



accordance with Section 11(c) of the Plan. If the Optionee is an officer of the
Company within the meaning of Section 16 of the Securities Exchange Act of 1934
(the “Exchange Act”), the Optionee may in addition be allowed to pay all or part
of the exercise price with shares of the Company’s common stock which, as of the
exercise date, the officer has owned for six (6) months or more. Shares used by
officers to pay the exercise price shall be valued at their fair market value on
the exercise date.


c.
Prior to the issuance of shares upon exercise of this option, the Optionee shall
pay any federal, state, and local income and employment tax withholding
obligations applicable to such exercise. If the Optionee is an officer of the
Company within the meaning of Section 16 of the Exchange Act, the Optionee may
elect to pay such withholding tax obligations by having the Company withhold
shares of the Company’s common stock having a value equal to the amount required
to be withheld. Such an election shall be made in accordance with Section 11(d)
of the Plan.



d.
This option may not be exercised for a fraction of a share or for fewer than the
lesser of ten Shares or the amount of shares subject to this option.



e.
An exercise of this option shall be deemed to have occurred upon the
satisfaction of the requirements of subsections (a), (b), and (c) of this
Section 8. Until the issuance (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company) of
the shares of stock evidencing the shares as to which this option was exercised,
no right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to such shares, notwithstanding the exercise of this option.
The Company shall issue (or cause to be issued) such shares of stock (in either
book entry or certificate form) promptly upon exercise of this option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the stock shares are issued, except as provided in Section
14 of the Plan.



10.
Non-Transferability of Option. This option may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Optionee, only by the Optionee.



11.
No Employment Right. The Optionee acknowledges that neither the fact of this
option grant nor any provision of this Option Agreement or the Plan or the
policies adopted pursuant to the Plan shall confer upon the Optionee any right
with respect to continuation of employment with the Company or to employment
that is not terminable at will. The Optionee further acknowledges and agrees
that the Optionee’s employment with the Company is not for any minimum or fixed
period, is subject to the mutual consent of the Optionee and the Company, and
may be terminated by either the Optionee or the Company at any time, for any
reason or no reason, with or without cause or notice or any kind of pre- or
post-termination warning, discipline or procedure.



12.
No Right to Damages. The Optionee acknowledges and agrees that, regardless of
whether the Optionee is terminated with or without cause, notice or
pre-termination procedure or whether the Optionee asserts or prevails on a claim
that the Optionee’s employment was terminable only for cause or only with notice
or pre-termination procedure, the Optionee has no right to, and will not bring
any legal claim or action for, any damages for (a) having to exercise any vested
portion of this option within any period after termination as specified in
Section 4 or (b) cancellation of any unvested, or vested but unexercised,
portion of this option.



13.
Acknowledgment. By the Optionee’s acceptance below, the Optionee acknowledges
that the Optionee has received and has read, understood, and accepted all the
terms, conditions, and restrictions of this Agreement, the Plan, and the current
policies referenced in paragraph 2(b) of this Agreement. The Optionee
understands and agrees that this option is subject to all the terms, conditions,
and restrictions stated in this Agreement and in the other documents referenced
in the preceding sentence, as the latter may be amended from time to time in the
Company’s sole discretion.



14.
Board Approval. This option has been granted pursuant to the Plan and
accordingly is subject to approval by an authorized committee of the Board of
Directors. If this option has not already been approved, the Company agrees to
submit this grant for approval as soon as practical. If such approval is not
obtained, this award is null and void.







--------------------------------------------------------------------------------



15.
Governing Law. This option shall be governed by the laws of the state of Iowa.



Executed at Cedar Rapids, Iowa on the day and year first written above.
United Fire Group, Inc.


BY                                 
Name/Title             ,                  


Optionee’s Acceptance:
I have read and fully understood this Option Agreement and, as referenced in
Section 15 above, I accept and agree to be bound by all of the terms, conditions
and restrictions contained in this Option Agreement and the other documents
referenced in it.
Optionee
Date:                                         
Print Name:                             




